                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                               :
CYNTHIA CORONADO,                              :
                             Plaintiff,        :
                                               :
                       v.                      :                  No. 5:18-cv-01990
                                               :
SEQUENTIAL TECHNOLOGIES                        :
INTERNATIONAL (STI), LLC and                   :
COWORX STAFFING SERVICES, LLC,                 :
                  Defendants.                  :
                                               :

                                            ORDER

       AND NOW, this 16th day of October 2018, having reviewed the terms of the settlement
agreement in this matter 1 and the parties’ joint stipulation of dismissal with prejudice, ECF No.
17, and for the reasons set forth in the Court’s findings of fact and conclusions of law dated
October 16, 2018, the Court finds that the terms of the settlement agreement are a fair and
reasonable resolution of a bona fide dispute under the Fair Labor Standards Act. Based on this,
the Court ORDERS that this case be DISMISSED WITH PREJUDICE.


                                               BY THE COURT:




                                               /s/ Joseph F. Leeson, Jr.
                                               JOSEPH F. LEESON, JR.
                                               United States District Judge




1
        The parties emailed the Settlement Agreement to the Court for an in camera review on
September 24, 2018. In an order issued concurrently with this Order, the parties have been
directed to file with the Court on or before 5:00 p.m. Friday, October 26, 2018 the settlement
agreement with redaction only of the settlement amounts.

                                                 1
                                              101518
